Name: Commission Regulation (EC) No 918/96 of 22 May 1996 determining the extent to which import licence applications submitted in April 1996 under the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia, and Estonia, of the other part, may be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  political geography
 Date Published: nan

 23 . 5 . 96 EN Official Journal of the European Communities No L 123/17 COMMISSION REGULATION (EC) No 918/96 of 22 May 1996 determining the extent to which import licence applications submitted in April 1996 under the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia, and Estonia, of the other part, may be accepted three countries concerned for the second period running from 1 July to 31 December 1996 should be determined, HAS ADOPTED THIS REGULATION: Article 1 1 . No applications for import licences were submitted for the period from 1 January to 30 June 1996 under the import quotas referred to in Article 1 ( 1 ) of Regulation (EC) No 542/96. 2. The quantities available for the period referred to in Article 1 (3) of Regulation (EC) No 542/96 running from 1 July to 31 December 1996 shall be :  1 500 tonnes for meat falling within CN codes 0201 and 0202 originating in Lithuania, Latvia and Estonia,  175 tonnes for products falling within CN code 1602 50 10 originating in Latvia . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 542/96 of 28 March 1996 laying down for 1996 detailed rules of application for the tariff quotas for beef provided for in the Agreements on free trade between the Community, of the one part, and Lithuania, Latvia, and Estonia, of the other part ('), and in particular Article 3 (3) thereof, Whereas Article 1 ( 1 ) and (3) of Regulation (EC) No 542/96 fixes the quantities of fresh, chilled and frozen beef and veal originating in Lithuania, Latvia and Estonia and of processed products originating in Latvia which may be imported on special terms during the period 1 January to 30 June 1996; whereas no applications were submitted for import licences for beef and veal or processed products; Whereas Article ( 1 ) 3 of Regulation (EC) No 542/96 states that if in 1996 the quantities for which applications for import licences are submitted for the first specified period are less than the quantities available, the balances are to be added to the quantities available for the following period; whereas, in view of the quantities remaining in respect of the first period, the quantities available for the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 79, 29. 3 . 1996, p. 12 .